PUTNAM, J.
Section 1, c. 565, Laws 1893, provides that:
“There shall be imposed for the fiscal year beginning on the first day of October, eighteen hundred and ninety-three, on each dollar of taxable real and personal property of this state, for the care, medical treatment, maintenance and transportation of the insane poor to state hospitals, the payment of officers’ salaries, the payment of employes’ wages and' ordinary and incidental repairs in state hospitals, a tax of one-third of a mill, to be assessed, levied and collected by the annual assessment and collection of taxes for that year and paid by the several county treasurers into the treasury of this state to be held by the treasurer for application to the purposes herein specified.”
Under the provisions of said statute the comptroller of the state called upon the city of New York to pay the sum of $608,279.87,—its share of the tax levied under the provisions of the act,—that sum being about 45 per cent, of the whole amount to be raised. The authorities of the city declining to pay the tax in question, the attorney general obtained a writ of mandamus to be issued, to which the defendant having duly made a return, the issues thus raised were tried, and a verdict rendered in favor of the plaintiff, by direction of the court, for $716,516.72,—the amount of the tax and interest. A peremptory mandamus was thereupon ordered to be issued. Defendant appeals to this court.
No question is raised by the learned counsel for appellant as to the power of the legislature, under the constitution, to impose the tax in question upon the taxable property in the city and county of New York. Nor does he object to the practice adopted by the attorney general, if in fact any tax is due and payable, under the act of *1941893, from the city and county of New York. Nor does he insist that the language of section 1, c. 565, Laws 1893, if read alone, without reference to any other statute, would not imply a tax upon all the taxable property of the state, including that located in the said county of New7 York. But it is urged by defendant that chapter 565, supra, is an amendment of chapter 214, Laws 1893, the title of the latter act being as follows:
“An act to appropriate money tor the care,-medical treatment, clothing, support, and transportation to state hospitals of the insane poor, under the provisions of chapter one hundred and twenty-six of the Law's of Eighteen Hundred and Ninety.”
He therefore calls our attention to the principle established in Smith v. People, 47 N. Y. 330, 339, and kindred authorities,—that, in a case of doubt or of uncertainty as to the construction of a statute, acts “in pari materia, passed before or after, and whether repealed or unrepealed, may be referred to in order to ascertain the intent of the legislature in the use of particular terms,”—and urges that chapter 565, Laws 1893, should be read in connection with chapter 126, Laws 1890; that, as the last-named act does not apply to the city and county of New York, neither does the act of 1893, enacted to provide means to carry out the provisions of the act of 1890, although, by its terms, apparently providing for a tax upon all the taxable property of the state.
I am of opinion that the position taken by the defendant cannot be sustained. The authorities upon which he relies are only applicable where there is a doubt or uncertainty as to the construction of a statute. They do not apply where the language used by the legislature is plain and unambiguous, and its meaning clear. The act of 1893 provided that:
“There shall be imposed for the fiscal year beginning the first day of October, eighteen hundred and ninety-three, on, each dollar of taxable real and personal property of this state * * * a tax of one-third of a mill * *
The defendant urges that the act in question should be construed .as if, after the provision for the tax upon each dollar of taxable real .and personal property of the state, it contained the words, “except such real and personal property as is situated in the city and county of New York.” We are not authorized to interpolate such a provision in the statute, for the reason above suggested,—that its language is plain, and it provides for a tax upon all the taxable property of the state, making no exception of property situated in the city and county of New York. If it had been the intention of the legislature to impose the tax in question upon a portion of the counties of the state, and to except another portion, containing nearly one-half of the taxable property of the state, we may properly assume that it would have so declared in the act. Hence the meaning of the words contained in the act cannot properly be changed or restricted by its title, or by reference to any other statute. In the language of McCluskey v. Cromwell, 11 N. Y. 593, “it is not allowable to interpret what has no need of interpretation.” ‘When the language of a statute is apt, and the construction plain, the construction cannot be affected by the title. That *195can only be resorted to when the construction is doubtful or ambiguous.” In re Village of Middletown, 82 2sT. T. 196. “Where the intent is plain, nothing is left to construction.” U. S. v. Fisher, 2 Cranch, 358, 385. So, also, it is said in Cooley, Const. Lim. p. 55:
“In the case of all written laws, it is the intent of the lawgiver that is to be enforced. But this intent is to be found in, the instrument itself. It is to be presumed that language has been used with sufficient precision to convey it, and, unless examination demonstrates that the presumption does not hold good in the particular case, nothing will remain except to enforce it. ‘Where a law is plain and unambiguous, whether it be expressed in general or limited terms, the legislature should be intended to mean what they have plainly expressed, and consequently no room is left for construction.’ ”
See, also, People v. Wemple, 115 N. Y. 302, 307, 308, 22 N. E. 272, where the same doctrine is laid down in the opinion of Gray, J.
Under the well-established doctrine enunciated in the above and many other authorities, I am unable to see how section 1, c. 565, Laws 1893, can be construed in such a manner as to exempt the taxable property situated in the city and county of New York from taxation thereunder. As suggested, the language of the act is not obscure, and it plainly imposed a tax on all the property of the state, making no exception in favor of any portion thereof.
Defendant assumes that under chapter 126, Laws 1890, property situated in the city and county of Few York was not taxable to raise funds to carry out its provisions, and he says: :
“The title of the act of 1893 is ‘An act to appropriate money for the care, medical treatment, clothing, support and transportation of the insane poor, under the provisions of chapter 126, of the Laws of 1890.’ Thus, by its very title, the legislature tied together the act of 1890 and the act of 1893. The latter is but the supplement of the other. They cannot be read apart. They must be read together. ‘Under the provisions of chapter 126 of the Laws of 1890,’ saysi the act of 1893. ‘The provisions of this act shall not apply to or include the counties of New York, Kings and Monroe,’ says the act of 1890.”
If the act of 1890 did exempt property in said counties from future taxation, as assumed by defendant, there would be much force in his position. But the act contains no such exemption. It provides for a state board to take charge of the insane, insane asylums, and the enlargement thereof; for a division of the state into asylum districts, sending patients from county" to state asylums, and their maintenance therein by the state. It further provides that the cost and expense of buildings and equipments; of the transportation of the insane to the state asylums; of the custody, care, maintenance, treatment, and clothing of such insane patients in said asylums,—and other expenses, shall be paid by the treasurer of the state, on the warrant of the comptroller, out of any moneys appropriated to carry out the provisions of the act» After the provisions for districting the state, enlargement of the hospitals, removal of the indigent insane thereto, the annual report to the comptroller by the state commissioners of lunacy and managers of state asylums of the probable cost and expense of carrying out the provisions of the act, and the enactment that the state shall bear the expense, section 13 provides that:
“The foregoing provisions of this act shall not apply to or include the counties of New York, Kings or Monroe, nor embrace the state asylum for insane *196criminals at Auburn, nor the state asylum for insane criminals at Matteawan, nor the state asylum for insane criminals on Ward’s Island, in New York City, or any of them, except as provided in the succeeding section^ of this act, nor shall it be construed to affect those provisions of existing statutes by which the three counties aforesaid are now permitted to send their acute and chronic insane to the state asylums.”
The sections of the act preceding section 13, supra, make no provision as to how the state shall thereafter raise the money necessary for the maintenance of the insane. The act is silent in that regard. It provides that the pauper and indigent insane of the state, except those in the three counties of New York, Kings, and Monroe, shall be wards of, and supported by, the state. But it was left to future legislation to provide money to pay the expenses that should be incurred by the state for the maintenance of the pauper and indigent insane. I do not think that the language of the act justifies the assumption of defendant that its provisions indicate an intention on the part of the legislature that, in raising funds for the care of the pauper and indigent insane, the taxable real and personal property situated in the city and county of New York should be exempt from-future taxation. The legislature did not intend, by section 13, supra, to affect the provisions of the act making indigent insane of the other counties wards of the state,— of the whole state,—under the care and charge of the state, and to-be maintained by it. The members of the legislature from the counties of New York, Kings, and Mo.nroe, have the same right to-act, to vote, on any measure relating to the care and maintenance of the indigent insane, as legislators from other parts of the state. The pauper and indigent insane to be provided for under the statute, as wards of the state, are as much wards of that portion thereof included in the said counties as of the other parts thereof. How money should be raised to support these wards of the state-was left open for future action by the legislature. It may ne thai it was unjust to compel the city and county of New York, while taking the whole charge and care of its own insane, to also pay a tax to help support the insane of the other counties of the state. But the statute under consideration is plain and unambiguous,, and it is not claimed to be unconstitutional. Our business is to construe it, not to pass upon the justice or injustice or wisdom of its provisions. We are not authorized to change the plain language of the statute in order to make it conform to our ideas of justice and equity. If we possessed legislative power, we might enact a different act than the one we are called upon to construe. We might deem that the county of New York, having the right, under section 13 of the act of 1890, to use the state asylums for its-acute and chronic insane, should properly and equitably pay some part of the expenses of keeping up the state insane asylums, but not a tax equal in amount to that imposed on the other counties of the state. But, as we have seen, we are only called upon to interpret the act, and it makes no provisions for exempting the city and county of New York from the payment of a tax equal to that imposed on1 the other counties of the state.
*197This view leads to an affirmance of the order and judgment, except that part thereof charging the defendant with interest. I think the position taken by appellant in regard to interest is correct. He should only have been charged with interest on the balance remaining unpaid at the expiration of 30 days from the 1st of May. Laws 1855, c. 427. The judgment should be corrected in this regard, and as modified affirmed, without costs to either party.
HERRICK, J., concurs. MAYHAM, P. J., not acting.